—Judgment unanimously affirmed. Memorandum: Defendant was not denied effective assistance of counsel by his counsel’s failure to make a timely motion to suppress (see, People v Rivera, 71 NY2d 705, 709). Defendant failed to demonstrate that there was no legitimate explanation for that failure (see, People v Garcia, 75 NY2d 973, 974; People v Duvall, 190 AD2d 988, lv denied 81 NY2d 1013). We conclude that defendant received meaningful representation (see, People v Baldi, 54 NY2d 137, 147). (Appeal from Judgment of Monroe County Court, Connell, J.—Robbery, 2nd Degree.) Present—Green, J. P., Fallon, Wesley, Doerr and Boehm, JJ.